Citation Nr: 0531048	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  95-32 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for vascular damage to 
both legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran had active military service from September 1959 
to August 1962.    

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a November 1994 rating decision in which 
the RO denied the veteran's claims for service connection for 
bilateral hearing loss and vascular damage to both legs.  The 
veteran filed a notice of disagreement (NOD) in January 1995, 
and the RO issued a statement of the case (SOC) in August 
1995.  The appellant filed a substantive appeal (via VA Form 
9, Appeal to Board of Veterans' Appeals) in September 1995.

Before these matters were certified to the Board, in a 
February 1999 rating decision, the RO granted service 
connection and assigned an initial zero percent 
(noncompensable) rating, for bilateral hearing loss, 
effective November 18, 1993.  In a March 1999 rating 
decision, the RO granted service connection and assigned an 
initial 10 percent rating for tinnitus, effective February 
24, 1999.  The veteran filed NODs with the initial rating 
assigned for hearing loss and for an earlier effective date 
for tinnitus in February and April 1999, respectively; the RO 
issued an SOC as to each claim in March and April 1999, 
respectively; and the veteran filed a substantive appeal in 
response to the SOCs in August 1999.

The veteran later withdrew his appeal regarding an earlier 
effective date for tinnitus in February 2004.  Hence, the 
appeal is limited to those matters listed on the title page.  
Because one of the issues on appeal involves a request for a 
higher initial evaluation following a grant of service 
connection, the Board has characterized the claim for a 
compensable rating for bilateral hearing loss in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

In May 2005, in compliance with the veteran's request, the 
Board remanded this appeal in order to schedule a hearing 
before a Veterans Law Judge at the RO.

In August 2005, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted additional medical evidence - 
consisting of both lay and physician statements concerning 
the veteran's physical condition - along with a waiver of 
initial RO consideration.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action, on his part, is required.

As a final preliminary matter, the Board also notes that 
during the hearing before the undersigned, the veteran raised 
the issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU).  As the RO has not yet adjudicated this 
matter, it is not properly before the Board; hence, it is 
referred to the RO for appropriate action.


REMAND

The Board finds that RO action on the veteran's claims on 
appeal is warranted.  

Pertinent to both claims, the Board notes that the RO should 
attempt to obtain outstanding Social Security Administration 
(SSA) records.  In a written statement (submitted on a VA 
Form 9), received in July 2003, the veteran reported that he 
was granted SSA disability benefits as a result of his 
bilateral hearing loss.  This statement is supported by a 
February 2004 letter from "J.J.B.", Ph.D.  The veteran also 
submitted a copy of a letter that he sent to a Congressman 
dated in May 2004.  In the letter, the veteran reported that 
he was in receipt of SSA disability benefits, in part, due to 
his hearing loss and leg pains.  The veteran added that he 
was unable to work and had to live on SSA benefits.

It is not apparent that the SSA medical records have been 
associated with the claims file.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  See also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  As such, the RO should request that 
SSA furnish copies of the SSA award decision, and the medical 
record upon which the award was based, and associate such 
evidence with the claims file.  In requesting these records, 
the RO must follow the current procedures pertinent to 
requesting medical records from Federal facilities.  See 
38 C.F.R. § 3.159(c) (2005).

Specific to the claim for a higher rating for bilateral 
hearing loss, the Board notes that, during his August 2005 
Board hearing, the veteran testified that this disorder had 
worsened since his last VA examination.  During the hearing, 
the veteran testified that he lost his job as an insurance 
broker as a result of his poor hearing acuity.  This job 
required extensive telephone communications.  The veteran 
explained that his inability to hear and understand the 
telephone callers led to his dismissal.  The veteran 
described an occasion when he was held responsible for 
apparently misunderstanding a request from a client, which 
caused embarrassment to his employer.  The veteran submitted 
a letter from his former employer that essentially 
corroborated his testimony.

The veteran also submitted an August 2005 letter from 
"J.M.", M.D., a private physician.  Dr. "M." wrote that 
the veteran had a number of significant disabilities, 
including bilateral hearing loss, which the doctor felt 
rendered the veteran not employable.

Given the veteran's claims of worsening disability, the Board 
finds that further examination of the veteran in connection 
with his claim for increase is warranted.  See 38 U.S.C.A. 
§ 5103A (West 2002).      

Accordingly, the RO should arrange for the veteran to undergo 
a VA audiological evaluation at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in a denial of the claim.  38 C.F.R. §  3.655 (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled audiological evaluation, the RO should obtain 
and associate with the claims file copy(ies) of the notice(s) 
of the evaluation sent to him by the pertinent VA medical 
facility.   

To ensure that all due process requirements are met with 
respect to each claim on appeal, the RO should also give the 
veteran another opportunity to present information and/or 
evidence pertinent to each claim on appeal.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  For 
the sake of efficiency, the RO's adjudication of the claim 
should include consideration of all pertinent evidence, to 
include that which the veteran submitted in conjunction with 
his Board hearing (notwithstanding the waiver of initial RO 
consideration of the evidence).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from SSA all 
records pertaining to the veteran's claim 
for disability benefits, to include the 
medical records relied upon in reaching a 
decision on that claim.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2005) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to either or both 
claims on appeal not currently of record.  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo audiological evaluation at an 
appropriate VA medical facility.  

The audiologist should conduct audiometry 
and speech discrimination testing for 
purposes of evaluating the veteran's 
bilateral hearing loss, and set forth 
testing results in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled audiological evaluation, 
the RO must obtain and associate with the 
claims file (a) copy(ies) of any 
notice(s) of the date and time of the 
evaluation and the examination sent to 
him by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for vascular damage to 
the lower extremities and the claim for a 
higher initial rating for bilateral 
hearing loss.  If the veteran fails to 
report to the scheduled audiological 
evaluation, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claims in light of all 
evidence (to include that which the 
veteran intended to submit in conjunction 
with his Board hearing) and legal 
authority.  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
any additional legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


